                                                            Case 2:18-cv-02144-JAD-VCF Document 15 Filed 03/06/19 Page 1 of 2


                                                            
                                                          1DWKDQ*.DQXWH(VT                                     
                                                            1HYDGD%DU1R
                                                          61(//	:,/0(5//3
                                                            +RZDUG+XJKHV3DUNZD\6XLWH
                                                          /DV9HJDV1HYDGD
                                                            7HOHSKRQH
                                                          )DFVLPLOH
                                                            (PDLOQNDQXWH#VZODZFRP
                                                          
                                                            Attorneys for Plaintiffs
                                                       

                                                       

                                                                                         81,7('67$7(6',675,&7&2857
                                                                                                  ',675,&72)1(9$'$
                                                      
                                                            :%086,&&2530,/.621*66:((7
                                                         &+,1086,&81,9(56$/32/<*5$0                       &DVH1RFY
                                                            ,17(51$7,21$/38%/,6+,1*,1&
                                                         $)520$1086,&81,9(56$/086,&                       
             3883 Howard Hughes Parkway, Suite 1100




                                                            &253DQG*1$7%227<086,&
Snell & Wilmer




                                                                                                               67,38/$7,21$1'25'(5)25
                    Las Vegas, Nevada 89139




                                                                                     3ODLQWLIIV                 ',60,66$/:,7+35(-8',&(
                         LAW OFFICES




                                                      
                          702-784-5200
                               L.L.P.




                                                            YV                                                  
                                                                                                                              ECF No. 15
                                                            %220(5$1*¶623(5$725//&'%$
                                                         0$1*2¶6$1'678$57($32//2
                                                                                  'HIHQGDQWV
                                                            
                                                      

                                                                7+,667,38/$7,21LVHQWHUHGLQWRE\DQGDPRQJ:%0XVLF&RUS0LONVRQJV6ZHHW

                                                         &KLQ0XVLF8QLYHUVDO3RO\JUDP,QWHUQDWLRQDO3XEOLVKLQJ,QF$IURPDQ0XVLF8QLYHUVDO0XVLF

                                                         &RUS DQG *QDW %RRW\ 0XVLF FROOHFWLYHO\ ³$6&$3 3ODLQWLIIV´ DQG 6WXDUW ( $SROOR IRU

                                                         KLPVHOI DQG RQ EHKDOI RI %RRPHUDQJ¶V 2SHUDWRU //& GED 0DQJR¶V WKH ³'HIHQGDQWV´ DQG

                                                         WRJHWKHUZLWK$6&$33ODLQWLIIVWKH³3DUWLHV´E\DQGWKURXJKWKHLUUHVSHFWLYHFRXQVHOVWLSXODWH

                                                         DQGDJUHHDVIROORZV

                                                                    7KDW WKLV DFWLRQ DQG DOO FODLPV DPRQJVW WKH 3DUWLHV VKDOO EH GLVPLVVHG ZLWK

                                                         SUHMXGLFH

                                                                     7KDWDQ\RXWVWDQGLQJKHDULQJVDQGGHDGOLQHVVKDOOEHYDFDWHGDQG

                                                      
                                                                                                             
                                                                                                                                                                  

                                                            
                                                            Case 2:18-cv-02144-JAD-VCF Document 15 Filed 03/06/19 Page 2 of 2


                                                            
                                                                     7KDWWKH3DUWLHVVKDOOEHDUWKHLURZQDWWRUQH\V¶IHHVDQGFRVWVDVVRFLDWHGZLWKWKLV
                                                          DFWLRQ
                                                            
                                                          'DWHGDVRI0DUFK                     'DWHGDVRI0DUFK
                                                                                                            
                                                          61(//	:,/0(5//3                           *5((1632210$5'(5//3
                                                                                                            
                                                                                                          
                                                            %\ /s/ Nathan G. Kanute                      %\ /s/ Amy L. Sances
                                                          1DWKDQ*.DQXWH19%DU          $P\/6DQFHV(VT19%DU
                                                            +RZDUG+XJKHV3DUNZD\6WH     3KLOOLS6LOYHVWUL(VT19%DU
                                                          /DV9HJDV1HYDGD                  +RZDUG+XJKHV3DUNZD\6XLWH
                                                                  Attorneys for Plaintiffs                   /DV9HJDV1HYDGD
                                                                                                     Attorneys for Defendants Boomerang’s
                                                                                                                   Operator, LLC d/b/a Mango’s and
                                                                                                                 Stuart E. Apollo
                                                                                                             
                                                                                                          
                                                            
                                                         
                                                            
                                                         
             3883 Howard Hughes Parkway, Suite 1100




                                                            
Snell & Wilmer




                                                         
                    Las Vegas, Nevada 89139




                                                            
                         LAW OFFICES




                                                      
                          702-784-5200




                                                            
                               L.L.P.




                                                                                                     25'(5
                                                          Based    on the parties' stipulation [ECF No. 15] and good cause appearing, IT IS HEREBY
                                                                   ,7,66225'(5('
                                                            ORDERED that THIS ACTION IS DISMISSED with prejudice, each side to bear its own fees
                                                         '$7('WKLVBBBBGD\RIBBBBBBBBBBBB
                                                            and costs. The Clerk of Court is directed to CLOSE THIS CASE.
                                                            
                                                      
                                                                                                               _________________________________
                                                                                                                               _____________________
                                                                                                                                                  _ _       
                                                                                                      81,7('67$7(6',675,&7-8'*(
                                                                                                                U.S. District Judge
                                                                                                                               udg
                                                                                                                                 dge JJe
                                                                                                                                 dg   Jennifer
                                                                                                                                       enniferr AA.. D
                                                                                                                                                     Dorsey
                                                                                                            Dated: March    8, 2019

                                                         
                                                      
                                                            5HVSHFWIXOO\VXEPLWWHG
                                                         61(//	:,/0(5//3
                                                            
                                                          /s/ Nathan G. Kanute
                                                            1DWKDQ*.DQXWH19%DU1R
                                                         +RZDUG+XJKHV3DUNZD\6XLWH
                                                            /DV9HJDV19
                                                         7HOHSKRQH
                                                            Attorneys for Plaintiffs
                                                      

                                                      
                                                            
                                                                                                                                                           
                                                            
